DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/2021 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cooler comprising a housing…the housing of the cooler being mounted on a bottom plate…the housing of the cooler being provided with an air inlet and an air outlet…the fan being provided at the air inlet of the housing of the cooler…the housing of the cooler is fixed to the bottom plate by a mounting bracket in a way such that the cooler, the mounting bracket, and the rear canopy panel are arranged in parallel” and the “fan provided separately from an engine of a generator for the mobile illuminating light tower” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The recitations “cooler comprising a housing…the housing of the cooler being mounted on a bottom plate…the housing of the cooler being provided with an air inlet and an air outlet…the fan being provided at the air inlet of the housing of the cooler…the housing of the cooler is fixed to the bottom plate by a mounting bracket in a way such that the cooler, the mounting bracket, and the rear canopy panel are arranged in parallel” and the “fan provided separately from an engine of a generator for the mobile illuminating light tower” must have antecedent basis in the specification, or be canceled from the claims.
Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 8-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Regarding claim 6, the recitations “cooler comprising a housing…the housing of the cooler being mounted on a bottom plate…the housing of the cooler being provided with an air inlet and an air outlet…the fan being provided at the air inlet of the housing of the cooler…the housing of the cooler is fixed to the bottom plate by a mounting bracket in a way such that the cooler, the mounting bracket, and the rear canopy panel are arranged in parallel” are considered new matter.  Specifically, no mention or depiction of a “cooler housing” are made in the originally filed disclosure, nor do the sections (Fig. 1-3 & ¶[0019] provided by Applicant as 
Regarding claim 6, the recitation “a fan provided separately from an engine of a generator for the mobile illuminating light tower” lacks written description and is considered new matter. While the specification provides “ [t]he fan 30 here may be a fan self-contained by an engine of a generator set 101, or the fan 30 may be separately provided to enhance air exhausting” (¶[0019]), this does not provide support for the claim language at issue.  Furthermore, even assuming this does provide support for such a limitation, no guidance is provided on how the fan is “separate” from generator set, such that one having ordinary skill in the art would not be apprised of the invention.  In fact, the cited text suggests the fan still provides “enhance[d] air exhausting” to the generator set, and thus it is clearly not totally separate from the generator set.  
	Claims 8-12 depend from claim 1 and thus are rejected accordingly. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 6, the recitation “air exhausting grooves that are arranged in an upward and downward direction in an inclined upward direction” is unclear.  It is unclear how the “grooves” are arranged both “upward” and “downward” in addition to being “inclined upward.”  For purposes of examination, inclined grooves, extending from an upward to a downward direction will be considered to read on this limitation.  
	Regarding claim 6, the recitation “wherein the housing of the cooler is fixed to the bottom plate by a mounting bracket in a way such that the cooler, the mounting bracket, and the rear canopy panel are arranged in parallel” is unclear.  It is unclear in what manner the components are “arranged in parallel.”  Specifically, the components are three-dimensional shapes and thus have axes, surfaces, lengths, widths, etc., extending in different directions, and thus it is ambiguous as to how the claimed components are “parallel” with respect to one another.  
	Claim(s) 8-12 depend(s) from the claim(s) above and thus is/are rejected accordingly. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huadong (CN201092885) in view of Ferguson (US20160108805), Turner (US20020121818) and Gleave (US20180123349) and Juergens (US2086036), and Bracken (US2177687).  
Regarding claim 6, Huadong teaches an air exhausting mechanism (annotated Fig. 1, hereinafter Fig. A), comprising a cooler (Fig. A), an air discharge hood (Fig. A & radiator page 2) and a fan (Fig. A & fan page 2), wherein the cooler and the air discharge hood are respectively provided on two sides of a rear canopy panel of the apparatus, the cooler being mounted on a bottom plate (Fig. A) of the apparatus and located on an inner side of the rear canopy panel, the air discharge hood being fixedly mounted on an outer side of the rear canopy panel; the cooler being provided with an air inlet and an air outlet (see inlet and outlet thereof; Fig. A), an air exhausting groove (Fig. A) being formed in the rear canopy panel, the fan being provided at the air inlet of the cooler, the position of the air exhausting groove being opposite to the air outlet; the air discharge hood covering the air exhausting opening, and a bottom of the air discharge hood being open (downward opening – page 2 & Fig. A).

    PNG
    media_image1.png
    614
    888
    media_image1.png
    Greyscale

Annotated Fig. 1 of Huadong
Huadong does not appear to teach the air exhausting mechanism is for a mobile illuminating light tower.
Fergeson teaches such an engine and generator (10/20; Fig. 1) and associated cooling and exhaust mechanisms (see radiator and fan 40/42; Fig. 3) are well known to be applied to mobile illuminating light towers, which require a source of power and temperature control thereof (¶[0008]), and provide a light source to remote use where there is no alternative electrical power supply available (¶[0025]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Huadong to include such an 
Huadong does not teach the exhaust opening (annotated Figure above) comprises multiple air exhausting grooves that are arranged in an upward and downward direction, in an inclined upward direction.
Turner teaches multiple air exhausting grooves that are arranged in an upward and downward direction, in an inclined upward direction (louvers 161a).  Gleave teaches such louvers prevent precipitate from entering the enclosure, as well as preventing personnel from touching potentially hot and hazardous components (¶[0029]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Huadong to include the grooves of Turner, in order to prevent precipitate from entering the enclosure, as well as preventing personnel from touching potentially hot and hazardous components (¶[0029]) as taught by Gleave.
Huadong does not teach the cooler comprising a housing, wherein the housing of the cooler is fixed to the bottom plate by a mounting bracket in a way such that the cooler, the mounting bracket, and the rear canopy panel are arranged in parallel, although it is suggested (see Fig. A).
Juergens teaches the cooler (radiator assembly B; Fig. 3) comprising a housing (shell 193), the housing is fixed to the bottom plate (platform  - Page 2, lines 50-60) by a mounting bracket (subframe member 1; Fig. 1-3), in order to suitably secure the cooler to the base (Page 2, lines 55-60 & Page 6, lines 20-30).

Huadong is silent to wherein the fan is provided separately from an engine of a generator for the mobile illuminating tower.
Bracken teaches wherein such a fan may be integrally with an engine or provided separately from an engine of a generator (“fan 83 is driven from the cam shaft of the engine” & “in lieu of the above mentioned arrangements for driving the fans an electric motor may be substituted” – Page 2, first column, lines 45-50 & second column lines 10-20). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Huadong to include wherein the fan is provided separately from an engine of a generator for the mobile illuminating tower, as taught by Bracken, as it has been held obvious to try when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (see MPEP 2143).  In the instant case, the art recognizes the fan may be integrated with or provided separate from the engine (two finite solutions), with both solutions providing forced convection to a radiator for cooling (predictable & reasonable expectation of success).
Regarding claims 11-12, Huadong teaches the limitations of claim 6, and Huadong further comprising a second air exhausting opening (annotated Figure above) in a front canopy 
Turner teaches multiple second air exhausting grooves that are arranged in an upward and downward direction (louvers 44a) and a structure of the air exhausting groove is the same as a structure of the second air exhausting groove.  Gleave teaches such louvers prevent precipitate from entering the enclosure, as well as preventing personnel from touching potentially hot and hazardous components (¶[0029]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Huadong to include the grooves of Turner, in order to prevent precipitate from entering the enclosure, as well as preventing personnel from touching potentially hot and hazardous components (¶[0029]) as taught by Gleave.
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huadong (CN201092885) in view of Ferguson (US20160108805), Turner (US20020121818) and Gleave (US20180123349), Juergens (US2086036), Bracken (US2177687) and in further view of Glav (US20140054105).
Regarding claims 8-9, Huadong teaches the limitations of claim 6, and Huadong does not teach a silencing layer is laid on an inner wall of the air discharge hood;  wherein the silencing layer is composed of silencing cotton.
Glav teaches a silencing layer is laid on an inner wall of the air discharge hood;  wherein the silencing layer is composed of silencing cotton (29 Fig. 2 & ¶[0020]), in order to dampen the sound generated by the engine (¶[0020]). 
.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huadong (CN201092885) in view of Ferguson (US20160108805), Turner (US20020121818) and Gleave (US20180123349), Juergens (US2086036), Bracken (US2177687) and in further view of Sykora (US3791482). 
Regarding claim 10, Huadong teaches the limitations of claim 6, and Huadong does not teach an elastic spacer is disposed between the air discharge hood and the rear canopy panel.
Sykora teaches an elastic spacer is disposed between the air discharge hood and the rear canopy panel (opening/sealing gasket/exhaust duct - Col. 7, lines 35-45), in order to reduce noise leakage and reduce the transmission of engine vibration (Col. 7, lines 35-45). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Huadong to include the elastic spacer of Sykora, in order to reduce noise leakage and reduce the transmission of engine vibration (Col. 7, lines 35-45).
Response to Arguments
Applicant's arguments filed 4/02/2021 have been fully considered but they are not persuasive. 
Regarding the fan being separate from the engine, as discussed above, the instant specification provide no guidance or disclosure of how the fan is “separate” from the engine, and thus Applicant’s arguments directed thereto are unpersuasive.  Further, the arguments are 
Applicant argues the grooves are arranged such that the air is directed upwards in the direction of airflow, and annotates Figure 4 to show likewise, concluding that Huadong as modified by Turner and Gleave does not teach the limitations “grooves…arranged in an upward and downward direction in an inclined upward direction.”  
Applicant’s arguments are not commensurate in scope with the claim, which does not suggest that the airflow is directed upwards in the outlet direction as suggested by Applicant.  Examiner notes that if this were to be incorporated into the claims, this would constitute new matter, as nothing in the originally filed disclosure depicts or describes the features argued and annotated by Applicant.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Applicant suggests one having ordinary skill in the art would not have observed any evidence in the prior art to have combined the teachings to result in the claimed invention.  Examiner contends that every limitation has been addressed, with the requisite motivation and/or rationale to combine said references, resulting in the claimed invention. 

Regarding Juergens, Applicant argues the newly amended limitations of the cooler housing and the cooler, mounting bracket, and rear canopy panel being parallel are not taught.  Examiner respectfully traverses this argument, and notes the claimed features are taught by Juergens, as detailed in the above rejection.  
Applicant arguments with respect to Glab and Sykora are not persuasive, as they do not appear to address how the language of the claims patentably distinguishes them from the references.
For at least the reasons stated above, Applicant’s arguments are found unpersuasive and the rejection is maintained. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC S RUPPERT/Primary Examiner, Art Unit 3763